Case 1:19-cv-00715-LO-IDD Document 158-4 Filed 12/18/19 Page 1 of 5 PageID# 1248




                           Exhibit D
Case 1:19-cv-00715-LO-IDD Document 158-4 Filed 12/18/19 Page 2 of 5 PageID# 1249




                             UNITED STATES DISTRICT COURT
                                        FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 JUUL LABS, INC.,                      §                     §
                                  Plaintiff,                 §
                                       §
                                       §
                                       §
                                       §
 v.                                    §                     Civil Action No. 1:19-cv-00715
                                       §
                                       §
                                       §
 THE UNINCORPORATED ASSOCIATIONS §
 IDENTIFIED IN SCHEDULE A, Defendants. §

            DEFENDANT’S FIRST SET OF INTERROGATORIES TO PLAINTIFF

        TO: Plaintiff Juul Labs, Inc., by ant through your attorney of record, Monica Riva Talley
        Sterne Kessler Goldstein & Fox, P.L.L.C., 1100 New York Ave., N.W., Suite 600,
        Washington, D.C. 20005-3934; mtalley@sternekessler.com

        Pursuant to the Federal Rules of Civil Procedure, Defendant in the above-styled cause,
 requests that Plaintiff Juul Labs, Inc. answer and verify the following Interrogatories in
 accordance with the instructions and definitions stated below:

                                        INSTRUCTIONS

 1.     Response Date: The answers or objections to these Interrogatories must be served upon
        Defendant within thirty-one (31) days after service on Plaintiff.

 2.     Supplementation: These interrogatories require supplementation if you obtain further
        information between the time the answers are served and the time of trial.

 3.     Complete Response: The answers to these Interrogatories should be complete and candid.
        To the extent any information called for by use Interrogatories is unknown to you, so
        state, and set forth whatever information you have regarding that Interrogatory, If any
        estimate can reasonably be made, please set forth your best estimate, clearly designated
        as such.

 4.     Privilege: If you claim that any of the following Interrogatories request information
        which you believe would be subject to a privilege, state the following (1) information or
        material responsive to the request which has been withheld, (2) the request to which the
        information or material relates; and (3) the privilege or privileges asserted. See Tex. R.

 DEFENDANT’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
                                 PAGE 1
Case 1:19-cv-00715-LO-IDD Document 158-4 Filed 12/18/19 Page 3 of 5 PageID# 1250




        Civ. P. 193.3(a).

                                           DEFINITIONS

         Unless otherwise noted, the following definitions shall be used in answering these
 Interrogatories:

 1.     "Document" refers to and includes every writing or record of any type and description
        that is in your possession, control or custody, including without limitation,
        correspondence, memoranda, interoffice communications. stenographic or hand written
        notes, drafts, studies, publications, invoices, ledgers, journals, books, records, accounts,
        pamphlets, voice recordings, reports, surveys, statistical compilations, work papers, data
        processing cards, computer tapes or printouts, .or all copies of each which contain any
        other writing or recordings of any kind which does not appear on the original or on any
        other copy. To the extent that the information exists within a computer or a computer
        recorded medium, you are requested to reduce the information to paper copy.

 2.     “Identify" shall mean:

        a.      with respect to individuals: the name, address and telephone number of the
                individual;
        b.      with respect to a corporation or business entity: the name, address and telephone
                number of the business;
        c.      with respect to documents: the type of document, a brief description of the
                contents of the document, the date of the document, the person to whom the
                document was sent; and the name; address and telephone number of the present
                custodian of the document.

 3.     "Plaintiff" refers to Sibel Toy.

 4.     "You" or "your" refers to Plaintiff Juul Labs Inc..


                                   CERTIFICATE OF SERVICE

         I do certify that a true and correct copy of the forgoing document was served by
 electronic means on November ____, 2019 on Plaintiff’s attorney of record: Monica Riva
 Talley, Sterne Kessler Goldstein & Fox, P.L.L.C., 1100 New York Ave., N.W., Suite 600,
 Washington, D.C. 20005-3934; mtalley@sternekessler.com


                                                                      ________________________
                                                                      Sibel Toy, Pro Se
                                                                      5007 Falcon Hollow Rd.
                                                                      McKinney, Texas 75072
                                                                      469-955-6282

 DEFENDANT’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
                                 PAGE 2
Case 1:19-cv-00715-LO-IDD Document 158-4 Filed 12/18/19 Page 4 of 5 PageID# 1251




                                                                     Sibelnyc@gmail.com


                                      INTERROGATORIES

 1.     Identify the person(s) answering these Interrogatories?

 2.     Identify all trademarks that you allege Defendant violated in the allegations in your
        Complaint?

 3.     Identify any documents that you possess that show that any merchandise you claim you
        purchased from Defendant is a trademark infringement?

 4.     Identify the date you claim you purchased merchandise from Defendant that you claim is
        counterfeit?

 5.     Identify any documents that you possess that show that any merchandise you claim you
        purchased from Defendant is counterfeit?

 6.     Identify any documents that you possess that show that any merchandise you claim you
        purchased from Defendant shows a false designation of origin?

 7.     Identify the specific provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., 28 U.S.C. §
        1338(a)-(b), 28 U.S.C. § 1331, and 28 U.S.C. § 1121, that you claim Defendant has
        violated?

 8.     Identify the specific provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., 28 U.S.C. §
        1338(a)-(b), 28 U.S.C. § 1331, and 28 U.S.C. § 1121, that you claim authorizes the
        jurisdiction of this case in United States District Court for the Eastern District of
        Virginia?


                                              _________________________________________




 STATE OF _____________

 COUNTY OF ___________

         BEFORE ME, the undersigned authority, on this day personally appeared
 __________________________, known to me to be the person 'whose name is subscribed to the
 foregoing instrument, and after being by me first duly sworn upon his/her oath deposes and says
 that he/she represents the Plaintiff in the above-styled and numbered cause; that he/she has read
 the above answers to interrogatories; and that every statement contained in the answers to

 DEFENDANT’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
                                 PAGE 3
Case 1:19-cv-00715-LO-IDD Document 158-4 Filed 12/18/19 Page 5 of 5 PageID# 1252




 interrogatories is within his/her personal knowledge and is true and correct.


                                              _________________________________________




 DEFENDANT’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
                                 PAGE 4
